Citation Nr: 1041542	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-44 427	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.
 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


REMAND

The Veteran performed active military service from July 1968 to 
June 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in 
pertinent part denied service connection for tinnitus and denied 
a compensable rating for bilateral hearing loss disability.  The 
claims file has since been transferred to the North Little Rock, 
Arkansas, RO.  

In August 2010, the Veteran testified at a hearing before the 
Board, a transcript of which is of record.  At the hearing, the 
Veteran withdrew his appeal regarding claims of service 
connection for:  (1) an eye condition; (2) a thyroid disorder; 
(3) a scar on the left lower arm; (4) a skin condition, including 
mole removal and neurodermatitis; (5) headaches; (6) bilateral 
foot fungus and callosities; (7) toenail discoloration; and (8) 
hemorrhoids.  The Veteran also submitted a signed statement to 
this effect.  Therefore, the Board finds that the appeal of those 
claims has been withdrawn.  See 38 C.F.R. § 20.204 (2010).

Concerning service connection for tinnitus, the Veteran testified 
at his hearing that he had considerable noise exposure during 
active service and that he has noticed tinnitus for as long as he 
has noticed a hearing loss.  He stated that the in-service noise 
exposure was the result of driving heavy trucks and gunfire from 
weapons.  The Veteran testified that he did not know until 
recently that his ear ringing was not included in his hearing 
loss claim and that is why he did not earlier report it.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

A VA audiological examination was conducted in November 2008.  
However, the examination did not address tinnitus because the 
Veteran did not report it at that time.  In view of the Veteran's 
testimony on the matter, and given that he has already been 
awarded service connection for hearing loss, the Board finds that 
a remand of the claim is necessary in order to schedule a VA 
audiological examination in connection with the tinnitus claim.  
The prospective examiner should determine if the Veteran has 
tinnitus and whether any tinnitus had its onset during or is 
otherwise attributable to active military service.  Additionally, 
the opinion should address whether the Veteran's service-
connected hearing loss caused or aggravated any tinnitus.  

Concerning an increased rating for bilateral hearing loss 
disability, the Veteran feels that the November 2008 VA 
audiometry evaluation failed to accurately measure his inability 
to distinguish speech.  Moreover, he testified that his hearing 
might have worsened since the November 2008 examination.  Given 
that nearly two years have passed since the most recent VA 
compensation examination, and that the disability may have 
worsened, the Board finds that the Veteran should be afforded 
another VA audiological examination to assess the current degree 
of disability of his bilateral hearing loss.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.

A. Tinnitus:  The examiner should 
determine whether the Veteran has 
tinnitus.  If tinnitus is found, the 
examiner should provide an opinion, 
based on a thorough review of the 
evidence of record, as to the medical 
probabilities that the Veteran has 
tinnitus that had its onset or is 
otherwise attributable to his active 
military service (including any 
exposure to loud noise from heavy 
trucks and/or gunfire).  The examiner 
should also provide an opinion as to 
the medical probabilities that any 
tinnitus was caused or made 
chronically worse by the Veteran's 
service-connected bilateral hearing 
loss.  The examiner must provide the 
complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of 
record and/or medical authority.

B. Hearing Loss:  The examiner 
should also determine the level of 
disability of the Veteran's bilateral 
hearing loss.  Puretone audiometry and 
Maryland CNC controlled speech 
discrimination test results must be 
provided.  38 C.F.R. § 4.85(a) (2010).  
The examiner must provide a full 
description of the functional effects 
caused by the bilateral hearing loss.  
See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).

2.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

